BLODGETT, J.
Heard upon defendant's motion for new trial after verdict for plaintiff by a jury for $972.95.
This action arose over an alleged contract by plaintiff `to manufacture certain cabinets to be used by the defendant in its business of manufacturing ash trays. The cabinets were ordered by one Goldie on behalf of defendant corporation and the question at issue was whether Goldie was authorized to order the cabinets.
`I'he testimony of plaintiff disclosed that a certain number of these cabinets were made but the testimony was co'nfiicting as to delivery of the same.
Neither plaintiff nor defendant under the testimony apparently had such direct relations with each other as is ordinarily the case in such matters, but there seems no doubt that cabinets were made and accepted by the defendant's agents and eniployees, and the value oe such deliveries passed upon by the jury.
Motion ~or new trial denied.